ARNOLD, J.,
delivered the opinion of the court.
If Williams acted honestly, and Bracey received none of the money paid for the certificates, as assumed in the first instruction given for the State, Bracey could not properly be convicted of obtaining money by false pretenses.
In order to convict him of the offense charged, it was necessary that the money obtained, or some part thereof, should have been obtained by him or for him. 2 Whart. Or. L., §§ 2124 and 2140 ; Willis v. The People, 19 Hun. 84; Regina v. Garrett, 22 Eng. L. and Eq. Rep. 607; Roscoe’s Cr. Ev. 475.
Such was the construction which Begina v. Garrett, supra, placed on the English statute prior to its amendment, as shówn in 2 Russ, on Or. 618, so as to meet the case where any person by means of any false pretense induces another to part with his property to any person other than the party making the pretense. This construction was followed in Hew York in Willis v. The People, supra, and we' find no authority to the contrary. *

For the error in giving the first instruction for the State, the judgment is reversed.